
	
		I
		111th CONGRESS
		2d Session
		H. R. 6364
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mrs. McCarthy of New
			 York (for herself and Mr.
			 Weiner) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  individuals a credit against income tax for noise abatement property installed
		  in residences impacted by train and airplane noise.
	
	
		1.Short titleThis Act may be cited as the
			 Noise Reduction Act of
			 2010.
		2.Credit for
			 nonbusiness noise abatement expenditures
			(a)In
			 generalParagraph (1) of
			 section 25C(a) of the Internal Revenue Code of 1986 (relating to nonbusiness
			 energy property) is amended by striking and at the end of
			 paragraph (1), by striking the period at the end of paragraph (2) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
				
					(3)if the individual is an eligible
				individual, the amount of qualified noise abatement expenditures paid or
				incurred by the taxpayer during such taxable
				year.
					.
			(b)Eligible
			 individual; qualified noise abatement expendituresSection 25C of
			 such Code is amended by redesignating subsections (e) through (g) as
			 subsections (f) through (h), respectively, and by inserting after subsection
			 (d) the following new subsection:
				
					(e)Eligible
				individual; qualified noise abatement expendituresFor
				purposes of this section—
						(1)Eligible
				individualThe term eligible individual means any
				individual if—
							(A)the principal place of abode of such
				individual for the taxable year is located in an area of the United States
				which is determined by the Secretary of Transportation, in consultation with
				local officials, to be impacted by noise from trains or airplanes,
							(B)such Secretary, in consultation with other
				appropriate Federal agencies, determines that such noise significantly affects
				such individual, including taking into account health conditions that make
				individuals more susceptible to noise, and
							(C)(i)such individual is the
				taxpayer, or
								(ii)such individual is the taxpayer’s
				spouse or any dependent (as defined in section 152) of the taxpayer and has the
				same principal place of abode as the taxpayer for the taxable year.
								(2)Qualified noise
				abatement expendituresThe
				term qualified noise abatement expenditures means expenditures
				made by the taxpayer for noise abatement property which is—
							(A)installed on or in
				connection with the principal place of abode referred to in paragraph (1),
				and
							(B)originally placed
				in service by the taxpayer.
							Such term
				includes expenditures for labor costs properly allocable to the onsite
				preparation, assembly, or original installation of the property.(3)Noise abatement
				propertyFor purposes of paragraph (2), the term noise
				abatement property means property specifically and primarily designed to
				reduce the level of exterior noise which can be heard within the
				residence.
						(4)Coordination
				with energy propertyExpenditures taken into account under
				paragraph (3) of subsection (a) may not be taken into account under paragraph
				(1) or (2)
				thereof.
						.
			(c)Maximum credit
			 for noise abatementSubsection (b) of section 25C of such Code is
			 amended—
				(1)by striking
			 Limitation in the heading and inserting
			 Limitations,
				(2)by inserting after
			 the heading:
					
						(1)Energy
				credit
						,
				(3)by moving the text
			 of such section after the paragraph (1) heading, and
				(4)by adding after
			 paragraph (1) the following new paragraph:
					
						(2)Noise
				abatementThe aggregate amount of the credits determined under
				paragraph (3) of subsection (a) which are allowed under this section for
				taxable years beginning after the date of the enactment of this paragraph and
				before January 1, 2012, with respect to any taxpayer shall not exceed $3,000,
				reduced by the credit allowed to the taxpayer under paragraphs (1) and (2) of
				subsection (a) for the taxable year and all prior taxable
				years.
						.
				(d)Conforming
			 amendments
				(1)The heading for section 25C of such Code is
			 amended by inserting and
			 noise abatement after energy.
				(2)The item relating
			 to such section 25C in the table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting and noise
			 abatement after energy.
				(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
